Citation Nr: 0024590	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-42 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran had honorable service from March 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and May 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO) which denied a rating in 
excess of 50 percent for service-connected PTSD, and denied a 
TDIU.

Prior to going on the record at the June 2000 travel Board 
hearing before the undersigned, the veteran and his 
representative agreed that the only issues on appeal in this 
case are those listed on the title page herein.  According, 
the veteran and his representative presented no testimony or 
argument on an issue other than entitlement to an increased 
rating for PTSD and entitlement to a TDIU.

The Board defers consideration of the TDIU matter until after 
RO completion of the additional development described in the 
REMAND.


REMAND

The veteran asserts that he is entitled to a higher 
evaluation for his service-connected PTSD.  He contends that 
his current symptomatology is more severe than is 
contemplated by the current 50 percent disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also finds that additional RO 
action is required to comply with the VA duty to assist prior 
to further Board review of the veteran's claim.

The Board notes that the claims file includes incomplete 
documentation of a Social Security Administration (SSA) 
determination of disability addressed by an October 1996 
document denominated Cessation Or Continuance of Disability 
Or Blindness Determination And Transmittal.  Although this 
evidence includes a notation of continuation of the veteran's 
disability status, it also references "Dr. Davies' report of 
10/01/96" upon which the continuation determination was 
based, but which is not associated with the claims file.  It 
is unclear from SSA evidence associated with the claims file 
the extent to which, if any, the veteran's PTSD affected a 
more recent SSA finding of disability and whether there is 
additional SSA evidence subsequent to October 1996 pertaining 
to the veteran's SSA status.  Because the VA is clearly 
required to obtain and review SSA disability records which 
may contain evidence pertinent to a veteran's VA claim, these 
records should be located and associated with the claims 
file.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).

Preliminary review of the claims file also discloses that 
while the veteran is service-connected for PTSD, he also has 
been diagnosed with nonservice-connected mental disorders 
including dementia with delusions, alcohol dependence and 
mixed personality disorder with paranoid traits.  Review of 
the evidence discloses substantial uncertainty as to that 
aspect of the veteran's mental symptomatology specifically 
attributable only to the veteran's service-connected PTSD.  
Furthermore, the Board notes the veteran's hearing testimony 
pertaining to an examination in 1998, and the 
representative's request that another VA examination be given 
the veteran.  

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The veteran is to be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and severity of 
his service-connected PTSD as 
distinguished from nonservice-connected 
mental disorders.  The evaluation must 
include a comprehensive mental status 
evaluation and all appropriate testing 
following the examiner's detailed review 
of the veteran's claims folder.  Upon 
completion of the examination, the 
psychiatrist must specify all current 
psychiatric diagnoses and, to the extent 
possible, differentiate the 
symptomatology attributable to the 
service-connected PTSD from that of any 
other nonservice-connected psychiatric 
entity, to include dementia and 
alcoholism.  In the event differentiation 
is not possible the examiner must so 
state and explain why.  In addition, the 
examiner should relate the symptomatology 
due solely to PTSD, if possible, and  
relate how such symptoms impact on his 
ability to work.  The rationale and bases 
for opinions should be set forth.  The 
examiner must also consider the severity 
of PTSD in terms of the Global Assessment 
of Functioning Scale including 
designation of a numerical score due 
solely to the service-connected PTSD and 
a full discussion of the significance of 
the score assigned.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  See 
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

2.  The RO should obtain copies of all 
medical and other SSA records, including 
but not limited to "Dr. Davies' report" 
supporting the October 1996 grant, and 
all subsequent grants of SSA benefits, 
and associate these records with the 
claim file.

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claims 
for an increased rating for PTSD and for a TDIU.  If the RO 
denies the benefits sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



